IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

Plaintiff,
Vv.
IN ADMIRALTY
CAC MARITIME, INC.,

Defendant.

et i oll

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT A

CASE NO. 1:20-ev- LOA
Printed by BIMCO’s idea

Code Name: “NYPE 93”

Recommended by:

The Baltic and Internationa! Maritime Council (BIMCO)
The Federation of Nationa! Associations of

Ship Brokers and Agents (FONASBA)}

TIME CHARTER®

New York Produce Exchange Form
issued by the Association of Ship Brokers and Agents (U.S.A.), inc.

November 6th, 1913 - Amended October 20th, 1921; August 6th, 1931; October 3rd, 1946;
Revised June 12th, 1981; September 14th 1993.

THIS CHARTER PARTY, made and concluded in Hamburg
this 13th day of March 152018

Between Plain Island Shipping Company Ltd., A&B c/o MarConsult Schiffahrt (GmbH & Co.) KG, Gasstrasse
4b, 22761 Hamburg/Germany

Owners of the Vessel described below, and Qcean7 Chartering ApS, Kolding/Denmark

 

as Charterers.
Description of Vessel

Name MV “MARMISOOL” (see Clause 81 of the Rider Clauses to this C/P) - vessel will be delivered as MV
THORCO COUGAR but Owners will rename the vessel to MV MARMISOOL at one of the next ports where

 

 

 

 

 

this is possible Flag Built Lyear).
Por and number of Registry
Glassed 4A
sioras net exseediag joag'imetic* tens}on-asalt water drajtof
en-summerfresbeard-
Capacity cubic feet grain cubic feet bale space.
Foanege- CHER
Speedabeut_ knee -fullhaden, in- goed weather-cenditiens-_upicand iaciuding manimun
Ferce ss othe Beoautorn wind -scale,on 3-censumpten-of abet Joragtimeiic®
tonc-of _____ :
LOglole 25 aperapAaic.

Fer fucther.description see Appendix—A-(# applicable }
1. Duration

The Owners agree to let and the Charterers agree to hire the Vessel from the time of delivery for a period

of minimum 11 months — maximum 13 months time charter, exact period in Charterers’ option.

Trading always via safe and icelree purijs), sale berthis), sale anchorage(sj always afioal, always within
IWL with lawful harmiess generals/steels/project cargo under and on deck

within below mentioned trading limits.

2. Delivery

The Vessel shall be placed at the disposal of the Charterers at dropping outward pilot Fort-de-France
(Martinique) any time, day/night, Saturdays/Sundays/holidays included.

This document is a computer Generated NYPE 93 form prnied by authonty of the Associaton of Ship Brokers and Agents (U.S A). inc (ASBA) Any insertion ov deletion to the form must be
clearly visibte In the event of Any modification made to the pre-pnnted text of this document which ¢s not clearly visible, the text of the orginal ASBA document shail apply BIMCO and ASBA
assume no responsibility for any loss, damage or expensa as 2 result of discrenanoes between the orginal ASBA approved document and ihis computer generated document.

 

O ON oOnh

10

11
12
13
14
15

16
17
18
19
20

21
22

23
24
25
26

27
28

29

30

31
32
Printed by BIMCO's idea

The Vessel on her delivery
shall be ready to receive cargo with clean-swept holds and tight, staunch, strong and in every way fitted
for ordinary cargo service, except for special mooring lines required in ports of call under this C/P, having
water ballast and with sufficient power to operate all cargo-handling gear
simultaneously.

the Quners chal-gwve-the-Chanorers- nelliess thar days neice of expectes dateof
delivery.Owners to keep Charterers closely advised of expected date of delivery and to furnish Charterers
with 15/10/7/5 days approximately notice and 3/1 days definite notice

3. On-Off Hire Survey

Prior to delvary and redehvery the parues shall; unless ethenmise agreed, each apport SURVEYORS; for they

 

{either party fade to have a+representative atiend the-survey and-cign the jomtcurvey repert such party
shall nevertheless be boundtorall purposes by the fadings in anyrepon-prepared by the othar-pany.
On-hire survey shall be.on Charterers’ hme and-off-Are survey.on Owners_time-

4. Dangerous Cargo/Cargo Exclusions

(a) The Vessel shall be employed in carrying !awful merchandise excluding any goods of a dangerous,
injurious, flammable or corrosive nature unless carried in accordance with the requirements or
recommendations of the competent authorities of the country of the Vessel's registry and of ports of
shipment and discharge and of any intermediate countries or ports through whose waters the Vessel must
pass. Without prejudice to the generality of the foregoing, in addition the following are specifically
excluded: livestock of any description, arms, ammunition, explosives, nuclear and radioactive materials,
see Clause 71 of the Rider Clauses of this C/P.

Ub) JHIMO-classified cargo ts- agreed te be cared, the amountof such sarge shall be imutedio
_____tens-andthe-Gharerers shall provide the Mastermwith-any evidence he may

reasonably require to. show that the-carge +6 packaged, labelled jeaded and-stewed4-aecondance wih

reguiatons, failing which the Masteris entited to- refuse such cargo or; already joaded,to umoad it at

the Charterers-risk-and-expense:

5. Trading Limits — see Clause 76 of the Rider Clauses of this C/P

The-Vessel-chall be -employedisuch lawl trades behwesr-sate ports and safe-places.
within.

ee == ee GIR

35 ihe Charterers shall direct

6. Owners to Provide

 

The Owners shall provide and pay for the insurance of the Vessel, except as otherwise provided, and for
all provisions, cabin, deck, engine-room and other necessary stores, including boiler water; shall pay for
wages, consular shipping and discharging fees of the crew and charges for port services pertaining to the

This document « a computer generated NYPE 93 form panted by authonty of the Assocaban of Ship Brokers and Agents (U.S A), inc (ASBA) Any insertion o deletion to the form must be
clearly wsible. In the event of any modificauon made to the pre-pnated text of this document which is nat clearly wsitva. tha text of the onginal ASBA document shall apply BIMCO and ASBA
assume no responsibibty for any loss damage or expense as 3 result of discrepancies between Ine original ASBA approved document and Ifis computer generated document

33
34
35

36

37
38

39

40
41
42
43
44
45
46
47

48

49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69

70

71
72
73
74
75
76

77
78

79
80
Printed by BIMCO's idea

 

 

 

crew; shail maintain the Vessel's class and keep her in a thoroughly efficient state in hull, machinery and 81
equipment for and during the service, and have a full complement of officers and crew. 82
7. Charterers to Provide 83
The Charterers, while the Vessel is on hire, shall provide and pay for all the bunkers except as otherwise 84
agreed: shall pay for port charges. including special! mooring lines (including compulsory watchmen and cargo 85
watchmen and compulsory
garbage disposal ) sludqa re neval untess actually used), all communication expenses pertaining to the 86
Charterers’ business at cost, pilotages,
towages, agencies, commissions, consular charges (except those pertaining to individual crew members 87
or flag of the Vessel), and all other usual expenses except those stated in Clause 5, but when the Vessel 88
puts into a port for causes for which the Vessel is responsible (other than by stress of weather), then all 89
such charges incurred shall be paid by the Owners iinless Charterers loading/discharging in this port, which 90
case alureilentioned expenses are for Ubarterers’ account. Fumigations ordered because of iliness of the
crew
shail be for the Owners’ account. Fumigations ordered because of cargoes carried or ports visited while 94
the Vessel is employed under this Charter Party shall be for the Charterers’ account. All other fumigations 92
shail be for the Charterers' account after the Vessel has been on charter for a continuous period of six 93
months or more. 94
The Charterers shall provide and pay for necessary dunnage and also any extra fittings requisite for a 95
special trade or unusual cargo, but the Owners shall allow them the use of any dunnage already aboard 96
the Vessel. Charterers making good or replace any damaged and/or lost material. Prior to redelivery the 97
Charterers shall remove their dunnage and fittings at their cost and in
their time. 98
8. Performance of Voyages 99
(a) The Master shall perform the voyages with due despatch, and shall render all customary assistance 100
with the Vessel's crew. The Master shall be conversant with the English language and (although 101
appointed by the Qwners) shall be under the orders and directions of the Charterers as regards 102
employment and agency; and the Charterers shali perform all cargo handling, including but not limited to 103
loading, stowing, trimming, lashing, securing, dunnaging, unlashing, discharging, and tallying, at their risk 104
and expense, under the supervision of the Master. 105
(b) If the Charterers shall have reasonable cause to be dissatisfied with the conduct of the Master or 106
officers, the Owners shall, on receiving particulars of the complaint, investigate the same, and, if 107
necessary, make a change in the appointments. 108
9. Bunkers — see Clause 66 of the Rider Clauses to this C/P 109
(a) The Gharterers- en delivery, and ihe Owners on-redeliveary, challtake over and pay forall fuelaad 110
diesel oi -remaining-on- beard the Vessel as-hereunderthe Vessel shall-be delivered wath: 411
Jioagvmetictons-eltusloletthe-sres ef pericr: 412
tens of diesel o-atthe price-of perion-the vessel shal 113
be-redelivered with: tons-of fuel-eil at-the-price-of pertan: 114
tens-oidioselcilatline-price-ob_ 0 -serter. 115
* Sametens apply throughout this clause 116
(b) The Ghanerers shall cupply bunkers-of a quality sutable for burning #-the Vessels engines 117
and auxiliaries and.which conformioe the speciication(s}. asset out in-AppendiA- 118
The Ounersresenve thei-ight te make @-clasn against the Charerers-lorany daniage te the alan engine: 119
er-the auniiares caused by the use of unsuitable fuels or fueis Aol complying with the agreed 120
speciication(s) Additionally. +f bunker fuels supped de-neot-cenform with the -miutually agreed 124
specilication(s} or ethanwise prove unsutable fer burning in the Vessels engines of auxitaies, he Owners 122
shal net be held responsible for-arny reduction inthe Vessel's speed perlonmance andier increased bunker 123

This document 's a computer generated NYPE 93 form printed by autnonty of the Association of Ship Brokers and Agents (U.S.A). Inc. {ASBA) Any snserton or deletion to the form must be
cleasly visible. In the event of any modification made to ihe pre-printed text of this document whch is nol Clearly visible, the text of tne ang:nal ASBA document shall apply. BIMCO and ASBA
assume no responsibility for any joss. damage or expense as a result of dscrepances between the orignal ASBA approved document and this computer generated document
Printed by BIMCO’s idea

censuniphen, norfor any timelost and- any other consequences

10. Rate of Hire/Redelivery Areas and Notices

The Charterers shall pay for the use and hire of the said Vessel at the rate of 7 USD 6,000,-- per day/pro rata
including overtime (this is the minimum rate, in case actual voyage results permit, further distributions will
be in favour of Owners). Hire payable every 15 days in advance into Owners’ nominated bank account,

OS. suHrEney- daly; OFS 4.5--curreney per tes an ine Vessels total deadweight

carrying capaciby, chiding bunkers-and sores, on summer freeboard. per 30 days

commencing on and from the day of her delivery, as aforesaid, and at and after the same rate for any part
of a month; hire shall continue until the hour of the day of her redelivery in like good order and condition,

ordinary wear and tear excepted, to the Owners (unless Vessel lost) upon dropping last outward sea pilot in
Charterers’ option 1 safe port within Baltic - Continent - Mediterranean - Black Sea (excluding Sea of Azov)

range any time, day/night, Saturdays/Sundays/holidays included

unless otherwise mutually agreed.

The Charterers shall give the Owners not less than 30/15/10/7/5 days approximate notice and 3/1 days Jefinite

notice of the Vessel's
expected date and probable port of redelivery.

For the purpose of hire calculations, the times of delivery, redelivery or termination of charter shall be
adjusted to GMT.

11. Hire Payment
By telegraphic Switt bank transfer
(a) Payment

Payment of Hire shall be made so as to be received by the Owners or their designated payee =
as per Clause 75 of the Rider Clauses to this C/P_ 2

"a

currency-er in United States Currency, in funds available to the

Owners on the due date, 15 days in advance, and for the last month or part of same the approximate
amount of hire, and should same not cover the actual time, hire shail be paid for the balance day by day
as it becomes due, if so required by the Owners. Failing the punctual and regular payment of the hire,

or on any fundamental breach whatsoever of this Charter Party, the Owners shall be at liberty to
withdraw the Vessel from the service of the Charterers without prejudice to any claims they (the Owners)
may otherwise have on the Charterers.

 

At any time after the expiry of the grace period provided in Sub-clause 11 (b) hereunder and while the
hire is outstanding, the Owners shall, without prejudice to the liberty to withdraw, be entitled to withhold
the performance of any and all of their obligations hereunder and shall have no responsibility whatsoever
for any consequences thereof, in respect of which the Charterers hereby indemnify the Owners, and hire
shall continue to accrue and any extra expenses resulting from such withholding shall be for the
Charterers’ account.

{b ) Grace Period

Where there is failure to make punctual and regular payment of hire due to oversight, negligence, errors
or omissions on the part of the Charterers or their bankers, the Charterers shall be given by the Owners

2 clear banking days (as recognized at the agreed place of payment) written notice to rectify the

failure, and when 50 rectified within those 2 banking days following the Owners’ notice, the payment shall
stand as regular and punctual.

This document $ a computer generated NYPE $3 form printed by authionty of (he Association of Sip Grokers and Agents (USA), Inc (ASBA) Any insertion or deletion to the form must be

124

125

126

127
128
129
130
131

132
133
134

135

136

137
138

139

140

141
142
143
144
145
146
147
148
149
150
154
152

153
154
155
156
157
158

159

160
161
162
163
164

Clearly wsible in the event of any modification made to the pre-panted text of tus document which is not cleany visible, the text of the onginal ASBA document shail apply BIMCO and ASBA

assume no responsidihty for any ‘oss. Carnage or expense as a result of discrapanaes between the onginal ASBA approved document and [his computer generated document
Printed by BIMCO's idee

Failure by the Charterers to pay the hire within 2 banking days of their receiving the Owners’ notice as 165

provided herein, shail entitle the Owners to withdraw as set forth in Sub-clause 11 (a) above. 166
(c) Last Hire Payment 167
Should the Vessel be on her voyage towards port of redelivery at the time the last and/or the penultimate 168
payment of hire is/are due, said payment(s) is/are to be made for such length of time as the Owners and 169
the Charterers may agree upon as being the estimated time necessary to complete the voyage, and taking 170
into account bunkers actually on board, to be taken over by the Owners and estimated disbursements for 171
the Owners’ account before redelivery. Should same not cover the actual time, hire is to be paid for the 172
balance, day by day, as it becomes due. When the Vessel has been redelivered, any difference is to be 173
refunded by the Owners or paid by the Charterers, as the case may be. 174
(d) Cash Advances 175
Cash for the Vessel’s ordinary disbursements at any port may be advanced by the Charterers, as required 176
by the Owners, subject to 2% percent commission and such advances shall be deducted from the hire. 177
The Charterers, however, shall in no way be responsible for the application of such advances. 178
12. Berths 179
The Vessel shall be loaded and discharged in any safe dock or at any safe berth or safe place that 180
Charterers or their agents may direct, provided the Vessel can safely enter, lie and depart always afloat 181
at any time of tide. 182
13. Spaces Available 183
(a) The whole reach of the Vessel's holds, decks, and other cargo spaces (not more than she can 184
reasonably and safely stow and carry), also accommodations for supercargo, if carried, shall be at the 185
Charterers' disposal, reserving only proper and sufficient space for the Vessel's officers, crew, tackle, 186
apparel, furniture, provisions, stores and fuel. 187
(b) In the event of deck cargo being carried, the Owners are to be and are hereby indemnified by the 188
Charterers for any loss and/or damage and/or liability of whatsoever nature caused to the Vessel as a 189
result of the carriage of deck cargo and which would not have arisen had deck cargo not been loaded. 190

Bech caige to bé in every respect Sultable;pached for on deck sea Vanspornation. On deck carge te be

loaded in accordance with vessel’s construction of the hatch covers and permissible strenght of hatcr
covers/weather deck, vessel's stability/seaworthiness, lashing manuals under the discretion of Master,
but always at Charterers'/Shippers' sole responsibility/time, risk and expense.

14, Supercargo and Meals 191
The Charterers are entitled to appoint a supercargo, who shall accompany the Vessel at the Charterers' 192
risk and see that voyages are performed with due despatch. Charterers hereby indemnify Owners from all 193

responsibility for accidents to the supercargo whilst on board. Any claim, whatsoever shall be settled by
Charterers directly. However supercargo to sign P&l Lol as presented by Master He is to be furnished with
free

accommodation and same fare as provided for the Master's table, the Charterers paying at the rate of 194
USD 15.00 per day wind USD §.06 jee: rea’. The Owners shall victual pilots and customs officers, and also, when 195
authorized by the Charterers or their agents, shail victual tally clerks, stevedore’s foreman, etc., amount 196
including in C/VIE (see Clause 77).

Gharterers-paying- atthe -rate-of Pet figal jor-all-cuek welling. 197
15. Sailing Orders and Logs 198
The Charterers shall furnish the Master from time to time with all requisite instructions and sailing 199
directions, in writing, in the English language, and the Master shall keep full and correct deck and engine 200
logs of the voyage or voyages, which are to be patent to the Charterers or their agents, and furnish the 201
Charterers, their agents or supercargo, when required, with a true copy of such deck and engine logs, 202

This document is a computer generated NYPE 93 form printed by authonty of the Assoauation of Ship Brokers and Agents (U.S A}, Inc (ASBA), Any insertion or deletion to the form must be
Clearly visible. in ine event of any modification made to the pre-onnted text of this document wficn is not claarty visible. the tend of the onginal ASBA document shail apply BIMCO and ASBA
assume no responsibility for any loss. damage or expense as a resutt of discrepancies between [he orignal ASBA approved document and thus computer generated document
Printed by BIMCO's icfoa

showing the course of the Vessel, distance run and the consumption of bunkers. Any log extracts
required by the Charterers shali be in the English language.

16. Delivery/Cancelling

If required by the Charterers, time shall not commence before 23rd March 2018 and should the
Vessel not be ready for delivery on or before 31st March 2018 but not later than 23:59 hours,
the Charterers shall have the option of cancelling this Charter Party.

Extension of Cancelling— see Ciause 50 of the Rider Clauses to this C/P.

the Owners warrant that-despite the exercise-of due diligence by them,the-Vessel wil-not be ready
for-delivery by the cancelling dale, and prowdedthe Owners are able to state with reasonable cenainty
the date en-which the Vessel will be ready, they may, at the earliest seven days betore the Vessel is
expected to.sai for the port or place of delivery, require the Charterers to- declare whether or not they wit
cancel the Charter Party. Should the- Charerers-elect notte cancal, or should they fail te reply within-two
days-or by the cancelling date, whichever shall frstoeccur then the seventh day afterthe expected date
Vessel be-tudher delayed, the Owners shall be entitled io+equre further-deciarations-of the Charterere 4
accordance-with this Clause.

17. Off Hire

In the event of loss of time from deficiency and/or default and/or strike of officers or crew, or deficiency

of stores, fire, breakdown of, or damages to hull, machinery or equipment, grounding, detention by the

arrest of the Vessel, (unless such arrest is caused by events for which the Charterers, their servants,

agents or subcontractors are responsible), or detention by average accidents to the Vessel or cargo unless
resulting from inherent vice, quality or defect of the cargo / lashings, drydocking for the purpose of examination
or

painting bottom, or by any other similar cause preventing the full working of the Vessel, the payment of

hire and overtime, if any, shall cease for the time thereby lost unless the aforesaid caused by Charterers
andjor thelr servants and/or their agents. Should the Vessel deviate or put back

during a voyage, contrary to the orders or directions of the Charterers, for any reason other than accident

to the cargo | lashings and/or damage to the vessel resulting from accident to cargo/lashings and/or
Charterers' personnel travelling with the vesse! or where permitted in lines 257 to 258 hereunder, the hire is
to be suspended from the time

of her deviating or putting back until she is again in the same or equidistant position from the destination

and the voyage resumed therefrom. All bunkers used by the Vessel while off hire shall be for the Owners’
account. In the event of the Vessel being driven into port or to anchorage through stress of weather,

trading to shallow harbors or to rivers or ports with bars, any detention of the Vessel and/or expenses

resulting from such detention shail be for the Charterers’ account. If upon the voyage the speed be

203
204

205

206
207
208

209

210
211
212
213
214
215
216
217
218

219

220
22%
222
223
224

225
226

227
228

229
230
231
232
233

reduced by defect in, or breakdown of, any part of her hull, machinery or equipment uniess cavsed by cargo(es: 234

carried and/o: defective lashings and/or Charterers and/or their servants, the time so lost, and

the cost of any extra bunkers consumed in consequence thereof, and all directly related extra proven expenses 235

may be
deducted from the hire «ith Owners’ prior approval thereof.

18. Sublet
Unless otherwise agreed, and subject to Owners’ prior approval which not to be unreasonably withheld.
the Charterers shall have the liberty to sublet the Vessel for all or any part of

the time covered by this Charter Party, but the Charterers remain responsible for the fulfillment of this
Charter Party.

19. Drydocking

The Vessel was last drydocked 03/2014.

ta} The -Gwrers-shat-have-the option ie-place-the Vessel in-dedeck dunng the-currency of this Charter

This document 6 a computer generated NYPE 93 form printed by authority of the Association of Ship Brokers and Agents (U.S.A), Inc. (ASBA). Any insattior or deletion to the form must be

236

237

238

239
240

241

242

243

clearly visible In the event of any modification made to the pre-pnnted taxt of ths document which 1s not clearly visible. the text of the anginal ASBA document shall apply. BIMCO and ASBA

assume no responsibilty for any loss damage of experse as a resuil of discrepances between the orginal ASBA approved document and ths camputar generated documant.
Printed by BIMCO’s idea

at 2 cenvenent time and place, te be mutually agreed upen bebveen the Owners and the Charerars._for

*(b) Except in case of emergency no drydocking shall take place during the currency of this Charter
Party.

* Delete as appropriate
20. Total Loss

Should the Vessel be lost, money paid in advance and not earned (reckoning from the date of loss or
being last heard of) shall be returned to the Chamere(s at once. in the event tat tie vegsei is deciared a CTL

(constructive total loss) by Hull ane March/nary insurers, uniess the Owners elect otherwise, the Charter
shall be deemed as terminated at the date of the déclarion of the CTL.
21. Exceptions

The act of God, enemies, fire, restraint of princes, rulers and peopie, and all dangers and accidents of the
seas, rivers, machinery, boilers, and navigation, and errors of navigation throughout this Charter, always
mutually excepted.

22. Liberties

The Vessel shall have the tiberty to sail with or without pilots, to tow and to be towed, to assist vessels
in distress, and to deviate for the purpose of saving life and property.

23. Liens

The Owners shall have a lien upon all cargoes andi: freights and/or all sub-freights and/or sub-hire anad/ar
bunkers for any amounts due

under this Charter Party, including general average contributions, and the Charterers shall have a lien on

the Vessel for all monies paid in advance and not earned, and any overpaid hire or excess deposit to be
returned at once.

The Charterers will not directly or indirectly suffer, nor permit to be continued, any lien or encumbrance,
which might have priority over the title and interest of the Owners in the Vessel. The Charterers
undertake that during the period of this Charter Party, they will not procure any supplies or necessaries
or services, including any port expenses and bunkers, on the credit of the Owners or in the Owners’ time.

24. Salvage

All derelicts and saivage shall be for the Owners’ and the Charterers’ equal benefit after deducting
Owners’ and Charterers' expenses and crew's proportion.

25. General Average

Genera! average shail be adjusted according to York-Antwerp Rules 19944924, as amended 1999, or any
subsequent modification thereof. in London and settled in US Dollars
currency.

The Charterers shail procure that all bitls of lading issued during the currency of the Charter Party will

contain a provision to the effect that general average shall be adjusted according to York-Antwerp Rules 1994
1074-ab-amendedt19a6, or any subsequent modification thereof and will include the "New Jason

Clause” as per Clause 31 .

Time charter hire shall not contribute to general average.

26. Navigation

Tig document ig a computer generated NYPE 93 form srinted by autnonty of ine Assocation of Ship Brokers and Agents (U S.A), Inc. (ASBA) Any insertion of deletion to the form must be

244
245

246
247

248

249

250
251

252
253
254
255
256

257
258

259
260
261
262
263
264
265
266
267
268

269
270

271
272
273
274
275
276
277
278
279

280

Clearty visible, In the event of any modification made to the pre-printed text of tis document! which is nol clearly wisebie. the text of the original ASBA document snall apply BIMCO and ASBA

assume no responsibility for any loss. damage or expense as a result of discrepancies between the onginal ASBA approved docurnent and this computer generated document
Printed by BIMCO’s idea

Nothing herein stated is to be construed as a demise of the Vessel to the Time Charterers. The Owners

shall remain responsible for the navigation of the Vessel. acts of pilots and tug boats, insurance, crew un|ess
crew working as Charterers’ servants,

and all other matters, same as when trading for their own account.

27. Cargo Claims

Cargo claims as between the Owners and the Charterers shall be settled in accordance with the Inter-Club
New York Produce Exchange Agreement of February 1970, as amended May, 1984, or any subsequent
modification or replacement thereof.

28. Cargo Gear and Lights

The Owners shall maintain the cargo handling gear of the Vessel which is as follows: See Clause 81 of the Rider

Clauses of this C/P.

providing gear (for all derricks or cranes) capable of lifting capacity as described. The Owners shall also
provide on the Vessel for night work lights as on board, but all additional lights over those on board shall

be at the Charterers’ expense. The Charterers shall have the use of any gear on board the Vessei. If

required by the Charterers, the Vessel shall work night and day and all cargo handling gear shall be at the
Charterers' disposal during loading and discharging. In the event of disabled cargo handling gear. or
insufficient power to operate the same, the Vessel is to be considered to be off hire pro rata to the extent that
time is actually lost to the Charterers and the Owners to pay wnavoidabie stevedore stand-by charges
occasioned

thereby, unless such disablement or insufficiency of power is caused by the Charterers’ stevedores. If
required by the Charterers, the Owners shall bear the cost of hiring shore gear in lieu thereof, in which

case the Vessel shall remain on hire. Costs of shore crane(s) not to exceed the vessel's daily hire. In the
event it is necessary to order shore crane(s), same to be first approved by Owners prior ordering.
however Owners not to unreasonably withhold their approval.

29. Crew Overtime -- See Clause 58 of the Rider Ciauses to this C/P.

in Heat any overtiine payments-te-oefficers-andcraw for work ordered by the Gharterers er tharagents
tho Gharterers-shallpay tac Owascesensurrantyawitthetics- par Renth
OFr-pFa-rata-

30. Bills of Lading

(a) The Master shail sign the bills of lading or waybills for cargo as presented in conformity with mates

or tally clerk's receipts. However, the Charterers may sign bills of lading or waybills on behaif of the
Master, with the Owner's prior written authority, always in conformity with mates or tally clerk's receipts.
irrelevant of Bs/L issued the liability to the ship for cargo damages will be always only for the sea
transport and not from factory to end receivers.

(b) All bills of lading or waybdic- shall be without prejudice to this Charter Party and the Charterers shall
indemnify the Owners against all consequences or liabilities which may arise from any inconsistency
between this Charter Party and any bills of lading or waybills signed by the Charterers or by the Master
at their request.

(c) Bills of lading covering deck cargo shail be claused: "Shipped on deck at Charterers’, Shippers’ and
Receivers’ risk, expense and responsibility, without liability on the part of the Vessel, or her Owners for
any loss, damage, expense or delay howsoever caused."

(d} No through, liner transshipment or combined transport Bills of Lading and no waybills or sea waybills
are to be issued under this Charter Party. Charterers have the option to use their own format(s) of Bills of
Lading provided Charterers clearly describe themseives as Carrier under the Bills of Lading. Such Bills

of Lading not to show Owners/Vessel as Carrier and Bills of Lading not to contain IOC (Identity of Carrier)

clause.

This document is a computer generated NYPE 93 form printed by authority of the Assoaation of Srp Brokers and Agents (USA) Inc {ASBA} Any insartion of deletion to the form must be

281
282

283

284

285
286
287

288

289

290
291
292
293
294
295
296
297
298
299

300
301
302

303

304
305
306

307

308
309
310

311
312
313
314

315
316
317

clearly visible. In the event of any modification made to the pre-printed text of ts document which 15 nol clearly visibie. the text of the onginal ASBA document shall apply BIMCO and ASBA

assume no responsibility for any loss. damage or expense as a result of discrepannes between the ongnai ASBA approved document and this computer generated document
Printed by BIMCO's idea

Owners to allow Charterers to discharge cargo without presentation of an original Bill of Lading by
providing a Letter of Indemnity in accordance with Owners’ P&l Club form and wording before
discharging on Charterers’ letterhead, Letter of Indemnity to be signed by Charterers.

31. Protective Clauses

This Charter Party is subject to the following clauses all of which are also to be included in ail bills of lading
or waybills issued hereunder:

(a) CLAUSE PARAMOUNT

“This dill of lading shall have effect subject to the provisions of the Carriage of Goods by Sea Act of the
United States, the Hague Rules, or the Hague-Visby Rules, as applicable, or such other similar national
legislation as may mandatorily apply by virtue of origin or destination of the bills of lading, which shail

be deemed to be incorporated herein and nothing herein contained shall be deemed a surrender by the
carrier of any of its rights or immunities or an increase of any of its responsibilities or liabilities under said
applicable Act. If any term of this bill of lading be repugnant to said applicable Act to any extent, such
term shall be void to that extent, but no further.”

and
(b) BOTH-TO-BLAME COLLISION CLAUSE

“if the ship comes into collision with another ship as a result of the negligence of the other ship and any
act, neglect or default of the master, mariner, pilot or the servants of the carrier in the navigation or in

the management of the ship, the owners of the goods carried hereunder will indemnify the carrier against
all loss or liability to the other or non-carrying ship or her owners insofar as such loss or liability represents
loss of, or damage to, or any claim whatsoever of the owners of said goods, paid or payable by the other
or non-carrying ship or her owners to the owners of said goods and set off, recouped or recovered by the
other or non-carrying ship or her owners as part of their claim against the carrying ship or carrier.

The foregoing provisions shall also apply where the owners, operators or those in charge of any ships or
objects other than, or in addition to, the colliding ships or objects are at fault in respect to a collision or
contact.”

and
(c) NEW JASON CLAUSE

"In the event of accident, danger, damage or disaster before or after the commencement of the voyage
resulting from any cause whatsoever, whether due to negligence or nat, for which, or for the

consequences of which, the carrier is not responsible, by statute, contract, or otherwise, the goods,
shippers, consignees, or owners of the goods shall! contribute with the carrier in general average to the
payment of any sacrifices, losses, or expenses of a general average nature that may be made or incurred,
and shail pay salvage and special charges incurred in respect of the goods.

If a salving ship is owned or operated by the carrier, salvage shall be paid for as fully as if saiving ship
or ships belonged to strangers. Such deposit as the carrier or his agents may deem sufficient to cover
the estimated contribution of the goods and any salvage and special charges thereon shall, if required,
be made by the goods, shippers, consignees or owners of the goods to the carrier before delivery.”

and
(d) U.S. TRADE -DRUG CLAUSE
"In pursuance of the provisions of the U.S. Anti Drug Abuse Act 1986 or any re-enactment thereof, the

Charterers warrant to exercise the highest degree of care and diligence in preventing unmanifested
narcotic drugs and marijuana to be loaded or concealed on board the Vessel.

This document is 3 computer generated NYPE 93 form printed by authorily of the Association of Ship Brokers and Agents (U S.A). inc (ASBA). Any insertion or delabon to the form must ba

318

319
320

324
322
323
324
325
326
327
328

329

330

331
332
333
334
335
336
337

338
339
340

341

342

343
344
345
346
347
348

349
350
351
352

353
354
355

356
357

clearly visibte tn the event af any madificalon made to the pre-pnnied text of Ins document which is not cisarly wsible. Ine text of (he ongingl ASBA document shall apply. BIMCO ang ASBA

assume no responsibility for any loss. damage or axpense as a result of discrepances between the ongina! ASBA approved document and this computer generated document
Printed by BIMCO's idea

Non-compliance with the provisions of this clause shall amount to breach of warranty for consequences
of which the Charterers shall be liable and shail hold the Owners, the Master and the crew of the Vessel
harmless and shall keep them indemnified against all claims whatsoever which may arise and be made

against them individually or jointly. Furthermore, all time lost and ail expenses incurred, including fines,

as a result of the Charterers' breach of the provisions of this clause shail be for the Charterer's account

and the Vessel shall remain on hire.

Should the Vessel be arrested as a resuit of the Charterers' non-compliance with the provisions of this
clause, the Charterers shall at their expense take all reasonable steps to secure that within a reasonable
time the Vessel is released and at their expense put up the bails to secure release of the Vessel.

The Owners shall remain responsible for all time lost and all expenses incurred, including fines, in the

event that unmanifested narcotic drugs and marijuana are found in the possession or effects of the

Vessel's personnel, but Charterers will be responsible when drugs found in sealed containers or hidden
ingide carge."

and
te) WAR CLAUSES

Owners, -whick- Paine Neen ntee eee et toys elle ric a nen cenetnr er Ge inwoh-aduniate tare
ef-war, warhke-operations,-or-hestiitves,-ciil ctrfe, incurection-or piracy wheiherthere be a-deciaration
of war or-net, where the Vessel, cargo or crew might raacenably be expectedto be subect to capture,
seizure-or-arest, orice a-hestle act by a belligerent power (the term “power-meaning- any de-jure-of de
fecte guihocihy-orany purporied governmental ergeanizaionmainiaining Aaval. multery.oF ay-lorces}-

Gi} f-suek- consent is given by the Owners, the Charnerers will pay the provable-additienal-cest ef meunng
exceeding avaluation of _ In. addition, the Owners may purchase andthe

Gharterers will pay for war Fisk ineurance on ancillary Fiske such ac-doss of hire, fraght disbursements,
total loss; blocking and-trapping- etc-if- such inauranceis_net obtainable commercially or threugh-3
government program, the Vessel shall net be +equired te enter-or renriain-at any such-port-or zone.

iis ¢ 1 the. ; re £ this C
otwhile-the Vesselison hire underthis Charer,the Chaderers shall in respect ofyoyages to any such
port or zone assume the provable additional cost ef wages and insurance properly incurredin connection
with-master, officers-and crew as-3 consequence of such-war, wadike eperaians of -hestiities-

(iv) Any warbenuste-officers-and- crew due to tne Vessels trading of carge sarred-thall-be-forthe
Gharterers: account"

U.S. Clause Paramount

This Bill of Lading shall have effect subject to the provisions of the Carriage of Goods by Sea Act of the
United States, approved 16 April 1936, which shall be deemed to be incorporated herein, and nothing
herein contained shall be deemed a surrender by the carrier of any of its rights or immunities or an
increase of any of its responsibilities or liabilities under said Act.

H any term of this Bill of Lading be repugnant to said Act to any extent, such term Shall be void to that
extent, but not further.

Canadian Clause Paramount

This Bill of lading, so far as it relates to the carriage of goods by water, shall have effect, subject to the
provisions of the Water Carriage of Goods Act, 1936, enacted by the Parliament of the Dominion of
Canada, which shall be deemed to be incorporated herein, and nothing herein contained shall be deemed
a surrender by the carrier of any of its rights or immunities or an increase of any of its responsibilities or
liabilities under said act. {f any terms or this Bill of Lading be repugnant to said act to any extent, such
term shalt be void to that extent, but no further.

32. War Cancellation

Thus document 5 a computer generated NYPE 93 torm printed oy authonity of the Assomation of Stip Brokers and Agents (UI S.A). Inc (ASBA). Any insertion or deieton to the form must be

358
359
360
361
362
363

364
365
366

367
368
369

370

371

372
373
374
375
376
377

378
379
380
384
382
383

384
385
386
387

388
389

390

clearty visible. In the evant of any mod:fication made to Ine pre-printed lext o! this document which is not Geary visibis. the lext of the ongnal ASBA document shal apply BIMCO and ASBA

assume no responsibility for any loss. Gamage or expense a5 a result of dacrepancies between the onginal ASBA approved document and this computer generated document
Printed by BIMCO’s idea

In the event of the outbreak of war (whether there be a declaration of war or not) between any two or 391
more of the following countries: U.S.A., C.LS., Italy, France, Japan, Germany, China, Taiwan, United Kingdom, 392
Russia, the nation of Owners domicile and vessel's flag, provided vessel's trade is directly effected,

393

394

395
either the Owners or the Chanerers may cancel this Charter Party. Whereupon, the Charterers shall 396
redeliver the Vessel to the Owners in accordance with Clause 10; if she has cargo on board, after 397
discharge thereof at destination, or, if debarred under this Clause from reaching or entering it, at a near 398
open and safe port as directed by the Owners: or. if she has no cargo on board, at the port at which she 399
then is; or, if at sea, ata near open and safe port as directed by the Owners. In all cases hire shall 400
continue to be paid in accordance with Clause 11 and except as aforesaid all other provisions of this 401
Charter Party shall apply until redelivery. 402
33. Ice 403
The Vessel shail not be required to enter or remain in any icebound port or area, nor any port or area 404
where lights or lightships have been or are about to be withdrawn by reason of ice, nor where there is 405
risk that in the ordinary course of things the Vessel will not be able on account of ice to safely enter and 406

remain in the port or area or to get out after having completed loading or discharging. The vessel never to trade 407
in ice or to follow ice-breakers. Subectte the

Owners” prerapproval the Vessel is to fotew ice-breakers-when raasenably required with regard-to her 408
626. constuction andice class. 409
34. Requisition 410
Should the -Vecsel-be requisitioned by the government ofthe Vessels fag during the pened-oftitie Chane: 411
Rarty.-the Vessel chal be- deemed te -be-off-hire-during the pened of such requisition,and any hire paid 412
by-the said goverment in-respect of such requisition peried shall be retained by the Owners. The-period 413
during which the Vessel is-on requisition-_to the said government shall countas-par-olihe-perad provided 414
for inthis Chanter Party. 415
the pened of raquisition-exceeds ss HeRtAS_etherpary shall have-the option 416
of cancelling this Charter Party and-ne-consequential claim -may be made by aiber party. 417
35. Stevedore Damage 418
Notwithstanding anything contained herein to the contrary, the Charterers shall pay for any and all 419
damage to the Vessel caused by stevedores provided the Master has notified the Charterers and/or their 420

agents in writing as soon as practical but not later than 48 hours after any damage is discovered, but aiways 421
latest prior vessel's departure fram port of occurence, except hidden damages which will be reported as
soon as they are detected. Such

notice to specify the damage in detail and to invite Charterers to appoint a surveyor to assess the extent 422
of such damage. 423
(a) In case of any and all damage(s) affecting the Vessel's seaworthiness and/or the safety of the crew 424
and/or affecting the trading capabilities of the Vessel, the Charterers shall immediately arrange for repairs 425
of such damage(s) at their expense and the Vessel is to remain on hire until such repairs are completed 426
and if required passed by the Vessel's classification society, 427
(b) Any and all damage(s) not described under point (a) above shall be repaired at the Charterers’ option, 428
before.or afier-redelivery concurrent with the Owners workin such -cace-ne fire and/or expenses wil 429
be paid-to the Owners-exceptand insofaras the tinie-and/erthe expenses required for the- repairs for 430
which-the- Charterers-are-responsible, exceed the time and/or expenses necessanio-carry outihe 431
Owners wark.All casts and time for such repairs shalt be of the Charterers account. 432
36. Cleaning of Holds 433
The Charterers shall provide and pay extra for sweeping and/or washing and/or cleaning of holds between 434
Voyages and/or between cargoes provided such work can be undertaken by the crew and is permitted by 435

This document 1s a computer generated NYPE 93 form pnnted by authonty of the Association of Ship Brokers and Agents (US A). Inc (ASBA). Any insertion or deletion to tne form must dé
cigarly visible, In the event of any modification made {0 the pre-panted tex! of this document which 15 Nol Cearly visible, Bye lexi of the origina! ASBA gocument shail apply BIMCO and ASBA
&SS5uMe No responsibilty for any loss, darnage or expense as a result of discrepancies between [he onginal ASBA approved document and this computer generated document.
Printed by BIMCO’s idea

local regulations, at the rate of USD 1,000.00 for intermediate hold cleaning per hold. Removal of
dunnageflash material/cargo residue to be for Charterers‘ account and responsibility.
Freshwater from vessel's freshwater capacity used for intermediate cleaning of holds/deck to be
replenished by Charterers at their time and expense

In connection with any such operation, the Owners shall not be responsible if the Vessel’s holds are not
accepted or passed by the port or any other authority. The Charterers shall have the option to re-deliver

the Vessel with unclean/unswept holds against a lumpsum payment of USD 1,000.00 per unclean/unswept hold
in lieu of cleaning including dunnage/debris removal. Cuurnage/chemicalsi/detergents and/or wast
removai/disposal as per Marpol or other reguiations to be arranged/removed by Charterers at ther
time/expense.

37. Taxes

Charterers to pay all loca!, State, National taxes and/or dues assessed on the Vessel or the Owners
resulting from the Charterers’ orders herein, whether assessed during or after the currency of this Charter
Party including any taxes and/or dues on cargo and/or freights and/or sub-freights and/or hire (excluding
taxes levied by the country of the flag of the Vessel or the Owners).

38. Charterers' Colors

The Charterers shail have the privilege of flying their own house flag and painting the Vessel with their

own markings. The Vessel shall be repainted in the Owners’ colors before termination of the Charter

Party. Cost and time of painting, maintaining and repainting those changes effected by the Charterers

shail be for the Charterers' account. Chartere:s also ic be allowed ic name the vessel their house name,
subject to Owners and class authorities approval. Costs of doing above (including but not limited to
administration works ashore and GL surveyor) and restoring same to Owners flag/colour/name to be for
Charterers account.

39. Laid Up Returns

The Charterers shall have the benefit of any return insurance premium receivable by the Owners from their
underwriters as and when received from underwriters by reason of the Vessel being in port for a minimum
period of 30 days if on full hire for this period or pro rata for the time actually on hire.

40. Documentation

 

The Owners shall provide any documentation relating to the Vessel that may be required to permit the
Vessel to trade within the agreed trade limits, including, but not limited to certificates of financial
responsibility for oil pollution, provided such oil pollution certificates are obtainable from the Owners’

P & I club, valid international tonnage certificate, Suez and Panama tonnage certificates as fai as available,
valid certificate

of registry and certificates relating to the strength and/or serviceability of the Vessel’s gear.

41. Stowaways

(a) (i) The Charterers warrant to exercise due care and diligence in preventing stowaways in gaining
Access to the Vessel by means of secreting away in the goods and/or containers shipped by the
Charterers.

(ii) f, despite the exercise of due care and diligence by the Charterers, stowaways have gained
Access to the Vessel by means of secreting away in the goods and/or containers shipped by the
Charterers, this shall amount to breach of charter for the consequences of which the Charterers
shall be liable and shall hoid the Owners harmless and shall keep them indemnified against all
claims whatsoever which may arise and be made against them. Furthermore, all time lost and alt
expenses whatsoever and howsoever incurred, including fines, shail be for the Charterers’ account
and the Vessel shall remain on hire.

(iii) Should the Vessel be arrested as a result of the Charterers' breach of charter according to

This document 1s a computer generated NYPE 93 form printed by authonty of tha Assomaton of Ship Brokers and Agents (U.S.A), Inc {ASBA). Any insertion or deletan tc the form musi be

436

437
438
439

440

441
442
443
444

445

446
447
448
449

450

451
452
453

454

455
456
457
458

459

460

461
462
463

464
465
466
467
468
469
470

471

clearly visibie. in the event of any modification made ta Ine pre-printed text of tus document which 15 Nol Clearly w8i0'6. the text of the original ASBA document snail! apply BIMCO and ASBA

assume no responsibikty for any loss, damage or expense as a result of discrepancies between ths original ASBA approved decument and this computer generated document
Printed by BIMCO's idea

sub-clause (a)(ii) above, the Charterers shall take all reasonable steps to secure that, within a
reasonable time, the Vessel is released and at their expense put up bail to secure release of the
Vessel.

(b) {i) f, despite the exercise of due care and diligence by the Owners, stowaways have gained
access to the Vesse! by means other than secreting away in the goods and/or containers shipped
by the Charterers, all time lost and all expenses whatsoever and howsoever incurred, including
fines, shall be for the Owners’ account and the Vessel shall be off hire.

(ii) Should the Vessel be arrested as a result of stowaways having gained access to the Vessel
by means other than secreting away in the goods and/or containers shipped by the Charterers,
the Owners shall take all reasonable steps to secure that, within a reasonable time, the Vessel
is released and at their expense put up bail to secure release of the Vessel.

42. Smuggling

in-the-avent- of smuggling by the Master, Officers andior crow, the Ouinere shalt bear the sestofany
fines,taxes, orm -a-+resull thereet. It is strictly
forbidden for the “Master, Officers Bndic crew to have any contréband or illegal merchandise on board and
any such contraband or illegal merchandise found on board is to be confiscated by the Master. Any fines
imposed on the vessel, the Owners, Master, Officers, crew or on the Charterers originating from Master
and/or members of the crew by any regulatory body, particularly as regard to smuggling will be for
Owners’ account and the Charterers are not to be responsible for any consequences resulting from such
offences. The Owners guarantee that bonded stores will only be purchased with the permission of the
Master.

 
   
 

 

43. Commissions

Acompussion of ss percantis-payable by the Vesseland the Ownerste-

on-hire-earned and paid underthis Charter, and aise uper any centinuaton er-extensien of tis Charter
44. Address Commission

Anaddress commission-of ss peroentie-payablete

45. Arbitration

(a) NEW YORK

All disputes arcing-out- ofthis contract sha _be-arbittated at New-York imihe-folowing manner-and

One Arbitrators to be appomted by each of the parties hereto and a third by the two-se-chesentThairt
decision or that of any tve of them shall be final,and for the purpose of enforcing any award, this
agreement may be-made a rule of the court The Arbitraters shall be commercial men, cenversant-with
shipping-matiers.-Such Arbitration iste be conducted in- accordance with-the-suies of ihe Sacialy of
Mardime Arbitrators tac:

For-disputes where the total amouat-claimed by either pany.doss not exceed US $- at
the arbitration shall bs cendusted.in accerdance with the Shortened Arbitration Procedure of the Society

 

{b} LONDON
All disputes arising out of this contract shall be arbitrated at London and, unless the parties agree

This document «s 3 computer generated NYPE 93 form printed by authority of the Assacabon of Ship Brokers and Agents (U.S A). Inc. (ASBA) Any inserbon oF deletion to he form must be

472
473
474

475
476
477
478

479
480
481
482

483

484
485

486

487
488
489
490
491

492

493
494
495
496

497

498
499
500

501
502
503
504
505

506
507
508

609
510

Clearly visible. in the event of any modification made to the pre-printed lext of this document which 1s not early visible. the text of the orginal ASBA document shall apply. BIMCO and ASBA

ASSUME NO responsiblity for any toss damage or expense as a result of discrepancnes between Ihe onginal ASBA approved document and this computer generated document
Printed by BIMCO's idea

forthwith on a single Arbitrator, be referred to the final arbitrament of two Arbitrators carrying on business
in London who shall be members of the Baltic Mercantile & Shipping Exchange and engaged in Shipping,
One to be appointed by each of the parties, with power to such Arbitrators to appoint an Umpire. No
award shall be questioned or invalidated on the ground that any of the Arbitrators is not qualified as
above, unless objection to his action be taken before the award is made. Any dispute arising hereunder
shall be govemed by English Law. L MAA rules to apply to both GA and Arbitration

For disputes where the total amount claimed by either party does not exceed US $ 50,000.00 **
the arbitration shall be conducted in accordance with the Small Claims Procedure of the London Maritime
Arbitrators Association.

“Delete para (a) or (b) as appropriate

** Where no figure is supplied in the blank space this provision only shail be void but the other provisions
of this clause shall have full force and remain in effect.

If mutually agreed, clauses 46 to 116, both inclusive, as atiached hereto are fully
incorporated in this Charter Party.

Thus document is a computer generated NYPE 93 form pnnied by authonty of the Association of Ship Brokers and Agents (U.S.A). Inc (ASBA). Any insertion or desebon to the form must be
clearly visible. In the event of any modification made to the pre-pnnted text of this document which is not clearty visibie, the text of the ongina! ASBA document shail apply. BIMCO and ASBA

assume no responsibility for any joss, damage or expense as a result of discrepances between the orginal ASBA approved document and Ins computer generated document

511
512
513
514
515
516

517
518
519
520

521
522

523
524
Printed by BIMCO's idee

$25

APPENDIX “A” 526
To Charter Party dated Hamburg 13th March 2018 527
Between Plain Istfand Shipping Company Ltd., A&B c/o MarConsult Schiffahrt (GmbH & Co.) KG, 528
Hamburg/Germany as Owners
And Ocean? Chartering ApS, Kolding/Denmark as Charterers 529
Further details of the Vessel: See Clause 81 of the Rider Clauses attached to this Charter Party. 530

This document is a computer generated NYPE 93 form pnnted by autfionty of the Assocation of Ship Brokers and Agents (U.S.A). Inc. (ASBA). Any insertion or detetion to the forme must be
clearly visible. In the event of any modification made to ihe pre-printed text of this document which 1s not clearly wsibie, the text of tha onginal ASBA document shail apply BIMCO and ASBA
assume no responsibility for any loss, damage or expense as a result of discrepancies between the onginal ASBA approved document and this computer generated document
Rider Clauses to Charter Party dated 13" March 2018
MV MarMisool - Ocean7

Clause 46 - Ballast Condition

Owners guarantee vessel always to be safe in ballast and it is agreed that if any solid ballast
is required, all expenses for same including time used in loading and discharging to be for
Owners account unless loading/discharging operation of cargo requires solid ballast.

Clause 47 - Certificates

a) The lack at any time of any international documentations on board the vessel to prove
that the conditions of all gear and equipment for cargo handling complies with international
regulations, shall be deemed as a deficiency and hire shall cease up until the time the
international documentation is in order.

b) The vessel's cargo gear, hatches and also their equipment is to comply with the
international regulations and/or requirements in effect in all ports of call and canals being
transited and the vessel at ail times to be in possession of valid up-to-date certificates
necessary to comply with such regulations and/or requirements (certificates onboard).
Should the vessel not meet the regulations and/or requirements, the Owners are to make
immediate corrective measures and the thereby lost and unavoidable stevedore stand-by
time and directly related expenses involved are to be for Owners’ account.

Clause 48 - International Group of P&I Clubs Financial Security In Respect Of
Pollution Clause and International Group of P&l Clubs Oil Pollution Indemnity Clause
for penaities and fines

International Group of P&l Clubs Financial Security In Respect Of Pollution Clause

1. Owners warrant that throughout the currency of this charter they will provide the vessel
with the following certificates:

(a) If the vessel is over 1,000 gross tons and is registered in, or is required to enter a port or
offshore facility in the territorial sea of, a State Party to the International Convention on Civil
Liability for Bunker Oil Pollution Damage 2001, a Certificate issued pursuant to Article 7 of
that Convention.

(b) If the vessel is constructed or adapted for the carriage of persistent oil in bulk as cargo
and is carrying more than 2,000 tons of such cargo, a Certificate issued pursuant to Article 7
of the International Convention on Civil Liability for Oil Pollution Damage, 1992, as
applicable.

(c) If the vessel is over 300 gross tons (or as might otherwise be required by US Federal
Statutes and Regulations) and is required to enter US navigable waters or any port or place
in the US, a Certificate issued pursuant to Section 1016 (a) of the Oil Pollution Act 1990,
and Section 108 (a) of the Comprehensive Environmental Response, Compensation and
Liability Act 1980, as amended, in accordance with US Coast Guard Regulations, 33 CFR
Part 138.

2. Notwithstanding anything whether printed or typed herein to the contrary,

Page | trom 32
Rider Clauses to Charter Party dated 13" March 2018

(a) Save as required for compliance with paragraph (1) hereof, owners shall not be required
to establish or maintain financial security in respect of cil or other pollution damage to
enable the vessel lawfully to enter, remain in or leave any port, place, territorial or
contiguous waters of any country, state or territory in performance of this charter.

(b) Charterers shall indemnify owners and hold them harmiess in respect of any loss,
damage, liability or expense (including but not limited to the costs of any delay incurred by
the vessel as a result of any failure by the charterers promptly to give alternative voyage
orders) which owners may sustain due to non-compliance with any demand or requirement
to establish or maintain financial security in order ta enter, remain in or leave any port, piace
or waters, other than to the extent provided in paragraph (1) hereof.

(c) Without prejudice to paragraphs 2(a) and 2(b), if owners establish or maintain financial
security other than to the extent provided in paragraph (1) hereof (in order to enable the
vessel lawfully to enter, remain in or leave any port, place or waters), charterers shall,
unless otherwise expressly agreed, indemnify owners and hold them harmless in respect of
any costs or delay incurred in establishing or maintaining such security.

(d) Owners shall not be liable for any loss, damage, liability or expense whatsoever and
howsoever arising which charterers and/or the holders of any bill of lading issued pursuant
to this charter may sustain by reason of any requirement to establish or maintain financial
security in order to enter, remain in or leave any port, place or waters, other than to the
extent provided in paragraph (1) hereof.

3. Charterers warrant that the terms of this clause will be incorporated effectively into any bill
of lading issued pursuant to this charter.

International Group of P&I Clubs Oil Pollution Indemnity Clause for penalties and fines

(a) Subject to the terms of this Charterparty, as between Owners and Charterers, in the
event of an oil pollution incident involving any discharge or threat of discharge of oil, oily
mixture, or oily residue from the Vessel (the “Pollution Incident”), Owners shall have sole
responsibility for responding to the Pollution Incident as may be required of the vessel
interests by applicable law or regulation.

(b) Without prejudice to the above, as between the parties it is hereby agreed that:

(i) Qwners shall indemnify, defend and hold Charterers harmless in respect of any liability for
criminal fine or civil penalty arising out of or in connection with a Pollution Incident, to the
extent that such Pollution Incident results from a negligent act or omission, or breach of this
Charter party by Owners, their servants or agents,

(ii) Charterers shall indemnify, defend and hold Owners harmless in respect of any liability
for criminal fine or civil penalty arising out of or in connection with a Pollution Incident, to the
extent that such Pollution Incident results from a negligent act or omission, or breach of this
Charterparty by Charterers, their servants or agents,

Page 2 from 32
Rider Clauses to Charter Party dated 13" March 2018
Misool - Ocean?

provided always that if such fine or penalty has been imposed by reason wholly or partly of
any fault of the party seeking the indemnity, the amount of the indemnity shall be limited
accordingly and further provided that the law governing the Charterparty does not prohibit
recovery of such fines.

(iii) The rights of Owners and Charterers under this clause shall extend to and include an
indemnity in respect of any reasonable legal costs and/or other expenses incurred by or
awarded against them in respect of any proceedings instituted against them for the
imposition of any fine or other penalty in circumstances set out in paragraph (b), irrespective
of whether any fine or other penalty is actually imposed.

(c) Nothing in this Clause shal! prejudice any right of recourse of either party, or any
defences or right to limit liability under any applicable law.

(d) Charterers shall procure that this Clause be incorporated into all sub-charters and
contracts of carriage issued pursuant to this Charterparty.

Clause 49 - International Trade Workers Federation

Any unavoidable delay/cost caused, due to employment terms of crew, to be for Owners’
account. Vessel has no ITF, but employment terms of vessel's crew are in accordance with
other bona fide trade agreement.

Clause 50 - Cancellation

Should the vessel! not be delivered by the date indicated in clause 16, the charterers shall
have the option of cancelling. If the vessel can not be delivered by the cancelling date, the
charterers, if required, shall declare within 48 hours after receiving notice thereof whether
they cancel or will take delivery of the ship.

Clause 51 - De-Ratting Certificate

The vessel to be delivered with valid de-ratting exemption certificate on board, and if this
does not cover the whole period of this charter and a renewal of certificate or fumigation is
necessary, the cost of same and delay of the vessel and any expenses incurred there from
are to be for Owner's account.

Clause 52 - Quarantine

Normat quarantine time and expenses to enter the port are to be for Charterers account but
any time of detention and expenses for quarantine due to pestilence, illness, etc., of Master,
officers and/or crew are to be for Owners account unless caused by cargoes carried,
Charterers, their servant and/or agents.

Clause 53 - Boycott/Blacklist

Should the vessel be boycotted, blacklisted or picketed or similar incident at any port or

place by the shore and/or port labour and/or tugboats and/or pilots or by the government
and/or any authority by reason of the vessel's flag or the terms and conditions on which

Page 3 from 32
Rider Clauses to Charter Party dated 13'» March 2018
MY MarMisool - Ocean?

members of the officers and crew are employed, any direct related extra expenses incurred
therefrom are to be for the Owners account, and the Charterers are entitled to put the vessel
off-hire for actual time lost by such reason.

Clause 54 - Cuba/Israel Trading
Owners guarantee that the vessel did not call Cuba.
Clause 55 - Gangway Watchmen

Watchmen for cargo to be for Charterers account. Vessel to supply gangway watchmen for
the vessel from the crew, but if local regulations prohibit this or require additional watchmen
from shore then the cost of such gangway watchmen from shore to be for Charterers
account, however non-compulsory watchmen to be equally shared between
Charterers/Owners.

Clause 56 - Sludge removal

Sludge oil removal to be equally shared 50/50 between Owners and Charterers unless
compulsory and no sludge removal will take place which case same to be for Charterers’
account.

Clause 57 - Pollution Clause

If the Owners are required to establish or maintain a financial security or responsibility in
respect of oil or other water pollution damages caused by vessel to enable the vessel to
lawfully enter, remain in or leave any port, place, territorial or continuous water or any
country or state in performance of the Charter Party, the Owners shall make ail
arrangements by bond or otherwise as may be necessitated to satisfy such requirements at
Owners sole expense.

The Charterers shall be under no responsibility for consequences (including loss of time) of
oil or other water pollution damage caused by vessel and any failure or inability of the
Owners to do as provided for above and loss of time incurred thereby is to be off-hire.

The Owners shall indemnify the Charterers harmless against all consequences (including
fines if any are imposed on the Charterers) of oil or other water pollution damages caused
by vessel and any failure or inability of the Owners to do so as provided in preceding
paragraph a).

Clause 58 - Crew Assistance

Time charter hires to include rendering customary assistance by the crew as per STCW 95,
which to include:

a) Raising and lowering cranes/derricks in preparation for loading and/or discharging.

b) Removing and/or replacing of beams, if any, in preparation for loading and/or
discharging.

Cc) Preparing vessel’s bunker station and manifolds, and assisting and supervising

during bunkering.

Page 4 from 32
Rider Clauses to Charter Party dated 13' March 2018
MY MarMisool - Ocean?

At first loading berth an on-hire survey (if desired by Charterers including hose test on
vessel's hatch covers) will be conducted by an independent surveyor appointed by the
charterers to examine the notice of readiness given by Master and/or Owners. Should the
vessel not be accepted by an independent surveyor, Charterers will allow Owners 24hrs to
rectify vessel’s condition failing which Charterers have the option to cancel the Charter Party
and all eventual stevedores/cranes standby costs and demurrage directly resulting from the
above to be for Owners account.

Clause 63 - War risk

Additional war risk insurance if any to be for Charterers account. Extra insurance to be paid
as per Owners’ insurers invoice which not to be higher than what is being quoted by Lloyds
of London.

Ciause 64 - Employment

Charterers to endeavour to keep Owners closely informed of vessel's movements and
probable employment together with full style of sub Charterers and also agents appointed at
each port. Charterers agents will undertake vessel's normal matters, on Owners behalf
without charging any additional fee, unless there should be some extraordinary matters,
such as attending crew hospitalisation, arranging spare parts and/or repairs if any, or survey
done for Owners’ account in which case Owners to pay agency fee for respective works
mentioned, as per tariff.

Clause 65 - Vessel info to Charterers

Master to provide Charterers with daily noon reports as per Charterers’ standard
instructions, whether at sea or in port/in anchorage.

Ciause 66 - Delivery/Redelivery Bunkers

Vessel to be delivered with bunkers as on board (about 235 mtons IFO + about 85 mtons
low sulphur MGO). Charterers to bunker for their own purposes and redeliver the vessel with
approx. same quanitities as on delivery.

No bunker payment on delivery.

Any difference between delivery and redelivery bunkers to be settled basis Charterers' last
paid price, provided bunkering took place at a major bunker place.

Owners option to bunker for their own account during the currency of this CP provided same
does not interfere with Charterers operations.

Clause 67 - Bills of Lading

Bilis of Lading issued under this Charter Party to contain Hague or Hague Visby Rules and
not the Hamburg Rules.

Neither the Charterers nor their Agents shall permit the issue of any bill of lading, waybill or

other document evidencing a contract of carriage (whether or not signed on behalf of the
Owner or on the Charterers’ behaif or on behalf of any Sub-Charterers) incorporating, where

Page 6 from 32
Rider Clauses to Charter Party dated 13*> March 2018
MY MarMisool - Ocean7

not compulsorily applicable, the Hamburg Rules or any other legislation giving effect to the
Hamburg Rules or any other legislation imposing liabilities in excess of Hague or
Hague/Visby Rules. Charterers shall indemnify the Owners against any liability, loss or
damage which may result from any breach of the foregoing provisions of this clause.

Clause 68 - P and |

Owners guarantee vessel is covered by a first class P&l Club during the entire duration of
this Charter Party, Charterers guarantee that they too have first class P&! Club cover.
Owners’ P&l Club: The Swedish Club

Charterers' P&l Club: DUTCH P&l

Clause 69 - On-hire Survey

Vessel to deliver or arrive at first loading port with all holds/cargo carrying compartments
clean, dry, swept and in all respect ready to receive any permissible cargo. Should the
vessels cargo holds fail cargo pre-loading inspection by local independent surveyor,
Charterers have the right to put her off-hire until the vessel is accepted by surveyors.

Clause 70 - Bimco Double Banking Clause

Deleted.

Ciause 71 - Cargo Exclusions

Trading with projects, steels, IMO in accordance with vessel's certificates.

- Cargo Exclusion Clause

Charterers have the option to carry dangerous and inflammable cargoes provided packed,
labelled, loaded, stowed/trimmed, secured, discharged and documented in accordance with
requirements of the vessel's flag state, classification society and all relevant IMO regulations
as well as rules/regulations of all as countries in which vessel must load and discharge in
and countries which vessel must transit through, as well as vessel's dangerous cargo
certificates. Such goods to be in accordance with IMDG-code, as amended. Documents
relating to hazardous goods to be delivered on board the vessel and handed to the Master
prior commencement of loading of such cargo.

With regards to the allowed dangerous cargo it is agreed that any possible extra insurance
and any special safety equipment required by local law or regulations to be provided and
paid for by charterers.

Any special equipment required over those on board to be provided by Charterers at their
expense. Any extra insurance in conjunction with shipment of such cargo to be for
Charterers’ account. All bulk cargoes are excluded regardless whether listed below or not.

Notwithstanding anything contrary contained in this charter it is expressly agreed by the
charterers, that the following cargoes are excluded from carriage:

Page 7 from 32
acids, aluminium ashes, aluminium dross, aluminium ferro-silicon,

aluminium nitrate, aluminium residues, aluminium silicon,

aluminium smelting and by-products, ammonia, ammonium chloride,

ammonium phosphate, ammonium sulphate, andalusite, asbestos, ashes, asphalt and/or its
products, arms/ammunitions (including detonators, tnt, dynamite, explosives, bombs, black
powder, blasting caps, rockets) are exluded only if carriage of same is banned by either
vessel's flag state and/or country of domicile of Owners and/or EU/US/UN.

B/
barium nitrate, bitumen, bones or bone meal, borax in bulk, borings, boycott cargoes, brown
coal and brown coal briquettes, bullion,

C/

calcined pyrites, calcium nitrate, calcium carbide, calcium chloride, calcium floride, calcium
hypochlorite, calcium oxide, calcium oxychloride, canary seeds, carbide, carbon/black
carbon, castor beans, caustic potash, caustic soda, charcoal, charcoal briquettes, chemical
wastes, cotton seed expellers, cotton waste, creosoted goods under/on deck,

Bagged Cement Protective clauses:

Charterers shall have the option to carry bagged cement without limitation during the
currency of this charter. Charterers, however, shall clean the vessels holds thoroughly at
their expense and in their time and shall be responsible for holds inspection at a loading
port. If Charterers require the vessels crew to undertake hold cleaning after discharge of
cargo, they are to pay a lump sum of USD 1,000.-- per used hold as extra crew work fee for
cleaning of holds between voyages.

D/
direct reduced iron ore/pellets/ines or in any form, drugs,

F/
ferro-phosphorus, ferrous meal, ferrous metal, fine iron ore, fire briquettes, fish-/bone-/meat
meal,

G/
gasoline,

H/
hides, hot briquetted iron (hbi), hypochlorate,

l/
indian coal, iron briquettes, iron carbide, iron fines/powder, iron ore fines, iron oxide, iron
sponge, isotopes,

Ji
jute,

K/

Page 8 from 32
lead calcined or sulphide or nitrate, lime, line seeds, livestock and/or animals,

M/
magnesia, magnesium nitrate, mammalian meat, manioc and/or manioc peliets, metal
sulphide, motor spirits,

Ni

naphtha, nepheline syenite, nickel ore, nitro glycerine, nuclear fuel/materials or substances
or radio active materials of any kind and/or their waste and/or acids, (class 7 cargo may be
carried subject to Owners prior written approval which shall not be unreasonably withheld.)

O/
Oilcakes and/or seeds, oily pieces, oily expellers, olivine sand,

P/
petroleum, pitch in bulk, pitch prill, poultry, pond coal, pesticides, pollard pellets, potassium
nitrate (potassium nitrate of fertilizer grade allowed), pyrites,

Q/
quebracho,

R/

radio-isotopes, rapes seed expellers, refuse/garbage of any kind, resin, rutile sand,
radioactive materials/products and waste, IMO class 7 always excluded, but can be
discussed on a case to case basis and when details of cargo are known and is subject to
Owners prior approval.

S/

Salt, saltpetre, sawdust, scrap including motor blocks and turnings, borings, seed cakes,
shavings, sludge ore, slurry, sodium nitrate or sulphate, sponge iron, sulphur, sunflower
seed expellers/cakes,

T/
taconite, tar and all its products, titanium slag, tobacco, toxic and/or chemical waste,
turpentine and it's by-products,

Vi
vanadium ore, vermiculite,

Wi!
War material of any kind is accepted provided not banned or breaking sanctions of vessel's
flag and/or country of domicile of Owners and or EU/US/UN., wet hides,

Y/
yellow phosphorous,

Page 9 from 32
